                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


CHAD EDWARD WEISS,

                Plaintiff,

                v.                                   CASE NO. 18-3112-SAC

JEFF EASTER, et al.,

                Defendants.


                                           ORDER

       Plaintiff brings this pro se civil rights action under 42 U.S.C. § 1983. The Court granted

Plaintiff’s motion to proceed in forma pauperis on June 18, 2018. (Doc. 6.) On July 3, 2018, the

Court entered a Memorandum Order and Order to Show Cause (Doc. 7) (“MOSC”), giving

Plaintiff until August 3, 2018, to either show cause why his Complaint should not be dismissed

or to file a proper amended complaint to cure the deficiencies set forth in the MOSC. The Court

granted Plaintiff an extension of time to October 3, 2018, to show cause and to file an amended

complaint. (Doc. 10.) The Court granted Plaintiff a second extension of time to December 3,

2018, to show cause and file an amended complaint. (Doc. 13.) On December 18, 2018, the

Court entered an Order to Show Cause (Doc. 14) granting Plaintiff until January 7, 2019, to

show cause why this action should not be dismissed for failure to prosecute. Plaintiff filed a

motion for extension of time (Doc. 15) and the Court granted Plaintiff an extension of time to

March 7, 2019, to show good cause why this action should not be dismissed for failure to

prosecute (Doc. 16). Plaintiff has failed to respond to the Order to Show Cause within the

allowed time.
        Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as

permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to file a response to the Court’s Order to Show Cause within the

allowed time.

        IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

under Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 13th day of March, 2019.



                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge
